                Case 2:20-cv-01699-BJR Document 9 Filed 03/11/21 Page 1 of 3




 1                                            THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 CITY OF SEATTLE,
                                                     No.: 2:20-cv-01699-BJR
11                       Plaintiff,
                                                     STIPULATION AND [PROPOSED]
12         v.                                        ORDER OF DISMISSAL
13 NATIONAL CASUALTY COMPANY,

14                       Defendant.
15

16                                          STIPULATION
17         Plaintiff, City of Seattle (the “City”) and the Defendant National Casualty Company
18 (“NCC”) (together, the “Parties”) stipulate that the claims asserted against NCC by the City in

19 this lawsuit, including but not limited to all contractual and extra-contractual claims, should

20 be dismissed with prejudice and without an award of costs or fees to any of the Parties..

21         IT IS SO ORDERED this ____ day of March 2021.
22

23

24                                           THE HONORABLE BARBARA J. ROTHSTEIN
25

26

      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                 Page 1    Bullivant|Houser|Bailey PC

      No.: 2:20-cv-01699-BJR                                                  925 Fourth Avenue, Suite 3800
                                                                              Seattle, Washington 98104
                                                                              Telephone: 206.292.8930
              Case 2:20-cv-01699-BJR Document 9 Filed 03/11/21 Page 2 of 3




 1 Presented by:

 2
     GORDON TILDEN THOMAS &                    BULLIVANT HOUSER BAILEY PC
 3   CORDELL LLP
     ** per emailed authority
 4
 5   By /s/ Michael P. Brown                   By /s/ Daniel Bentson
     Susannah C. Carr, WSBA #38475                Daniel R. Bentson, WSBA #36825
 6   scarr@gordontilden.com                       daniel.bentson@bullivant.com
     Michael P. Brown, WSBA #45618                Alexander Jurisch, WSBA #53552
 7   mbrown@gordontilden.com                      alexander.jurisch@bullivant.com
 8
     Attorneys for Plaintiff City of Seattle   Attorneys for Defendant National Casualty
 9                                             Company

10   PETER S. HOLMES
     Seattle City Attorney
11   ** per emailed authority
12
     By /s/ Robert Tad Seder
13   Robert Tad Seder, WSBA #14521
     Tad.Seder@Seattle.gov
14
     Assistant City Attorney
15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL              Page 2   Bullivant|Houser|Bailey PC

      No.: 2:20-cv-01699-BJR                                              925 Fourth Avenue, Suite 3800
                                                                          Seattle, Washington 98104
                                                                          Telephone: 206.292.8930
                  Case 2:20-cv-01699-BJR Document 9 Filed 03/11/21 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on March 11, 2021, I electronically filed the foregoing with the

 3 Clerk of the Court using the e-filing system which will send notification of such filing to the

 4 persons listed below:
 5    Susannah C. Carr, WSBA #38475                  Robert Tad Seder, WSBA #14521
      Michael P. Brown, WSBA #45618                  Assistant City Attorney
 6    GORDON TILDEN THOMAS &                         PETER S. HOLMES - Seattle City
      CORDELL LLP                                    Attorney
 7
      600 University Street, Suite 2915              701 Fifth Avenue, Suite 2050
 8    Seattle, Washington 98101                      Seattle, Washington 98104
      206.467.6477                                   206.684.8200
 9    scarr@gordontilden.com                         Tad.Seder@Seattle.gov
      mbrown@gordontilden.com
10
      Attorney for Plaintiff City of Seattle
11

12
              Dated: March 11, 2021
13

14
                                                      /s/ Genevieve Schmidt
15                                                    Genevieve Schmidt, Legal Assistant
     4844-2117-3983.1

16

17

18

19

20

21

22

23

24

25

26

        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL                   Page 3    Bullivant|Houser|Bailey PC

        No.: 2:20-cv-01699-BJR                                                    925 Fourth Avenue, Suite 3800
                                                                                  Seattle, Washington 98104
                                                                                  Telephone: 206.292.8930
